UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1255


JAELEN M.R. WRIGHT,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:17-cv-00128-RGD-RJK)


Submitted: July 16, 2019                                          Decided: July 18, 2019


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jaelen M. Wright, Appellant Pro Se. Sean Douglas Jansen, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jaelen M.R. Wright appeals the district court’s order denying his postjudgment

request to proceed in his closed civil action. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Wright v. Berryhill, No. 4:17-cv-00128-RGD-RJK (E.D. Va. Feb. 25, 2019).          We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          2